September       18,   1975


The Honorable    John Lawhon                                       Opinion      No.      H-    695
District  and County   Attorney
Denton   County                                                    Re:    Whether     a county           may
P. 0. Box 44                                                       pay the director      of its          public
Denton,   Texas   76201                                            health    district  a salary           plus
                                                                   fees   for certain     other          services.

Dear   Mr.    Lawhon:

       You   have   requested      our   opinion     concerning       the    following         questions:

              (1)   May a county       pay the director    of its public   health
                    district    a salary    of $12, 000. 00 per year     and also
                    pay that director       or other   member    of his medical
                    firm     $275. 00 per autopsy     that he or a member        of his
                    medlcal      firm  performs?

              (2)   May a county    pay that director              of his    medical    firm
                    additional fees   for laboratory              services     performed
                    by them?

              (3)   May    the health    unit purchase     drugs         and    other         supplies
                    from    that director     or his firm?

       You explain       that t~he director       and ot.her members             of his firm      are the
only practicing       patho:logists       in your     county.       Article     4447a,     V. T. C. S. ,
provides     statutory      authorization       for t,he formation          of a health     district.
Section   6 provides        that the authority        vested     in the county        health    officer  may
be transferred       to the director         of a health     d,istrict.       Section    5(b) provides    that
the director      “shall     be compensated         in accordance          with the terms         of the agree-
ment under       which     the dlst~rict    is formed.      ” The agreement             in this instance
provides     for the compensation            of the director        Tao be specified       in the annual bud-
get.

        I‘hus.    the additional     amount.   if any.   the director    of the public   health district
would     receive     for performing      an autopsy      would   be determined     in the annual   budget.
Art~c.lc, 49. 0’3. Cocl~: of Crimin;lI        Procedure,       provides    guidance   as to the maximum
fee p,‘.      ,




         Your   second    and third   questions   concern     cont.racts   between    a health
 district    and the director      or his medlcal     firm   for laboratory     services,     drugs,
 and other     supplies    not used in connection        with an autopsy.      You explain     that
 the director’s      firm   is the only firm    performing      the required     laboratory     services
 in your county.

         In Attorney      General    Opinion     M-340       (1969)   it was   concluded     that:

                           . . . It is contrary       to public   policy      for a physician,
                           a member       of a Board     of Trustees       of a community
                           center    to receive     compensation       for patient.    referral
                           from    the center.
                           . . .
                                It is contrary     t,o public   policy    of this    State for
                           a member       of a Board     of Trustees       of a community
                           center    to be a member         of a Board      of Trustees      and
                           a stockholder       of corporations       cont,racting    with the
                           community       center.

 This        determination      was in reliance   upon Meyers     v. Walker,   276 S. W.             305, 307
 (Tex.       Civ.App.      --Eastland   1925,   no writ) in which   it was held that:

                                   If a public    official    directly     or indirectly
                           has a pecuniary       interest     in a contract,      no
                           matter      how honest    he may be, and al~though he
                           may not be influenced           by the interest,      such a
                           contract      so made   is violative       of the spirit    and
                           letter    of our law,    and is against        public  policy.

 See Attorney     General     Opinions    H-638     (1975),    ‘WW-1241    (1962).    V-640    (1948),
 v-381   (1947).     Accordingly,      in our opinion       any contract.     express     or implied,
 between    the director     of a health   district     and a medical     firm     of which   he is a
 member      is against   pu’blic policy    and should       not be entered     into.

                                               SUMMAR’Y

                                  Where  aut.horized       by the agreement        forming
                           the public   health   district,     the director      of a district
                           may receive     rompensat        ion in addit ion t:o his regular
                           salary   for the performance          of.a   properly      authorized
                           autopsy.




                                                 p.   3016
                            A contract    between      the director     of a health
                      district   and a medical       firm    of which    he is a
                      member      is against    public    policy.




                                                Attorney    General      of   Texas




Opinion   Committee



jad:




                                         p.   3017